LAW L!BRARV

No. 29445`

m THE_ SUPREME comm oF THE STATE 03 HAWAI‘:
§§

STATE o)z' HAWA:‘I, Petiti@n@r-Plaintiff-Appeir_‘

    

VS.

   

drY*

m;

CERTIORARI TO THE INTERMEDIATE COURT OF APPE§iS
(FC-CR. NO. O7~l-OO56)

CEDRIC K. KIKUTA, Respondent-Defendant-Appel

3' =9 rid 02 ¢s::sawz

ORDER ACCEPTlNG APPLICATlON FOR WRlT OF CERTIORARl
(By: Nakayama, J., for the_court1 and) ~

Acoba, J , dissenting, with whom Wilson, Substitute J., joins

Petitioner-Plaintiff-Appellee’s application for writ of
certiorari filed on August 3, 2010, is hereby accepted and will
be schednled for oral argument. The parties will be notified by

the appellate clerk regarding scheduling.
w Honolnlu, HawaiU4 September 20, 20lO.

FOR THE COURT:p

>5¢M4b1 QF“b0wLH44&Jv6~

Associate Justice

DATED:

 

DlSSENT BY ACOBA, J., WlTH/wHOM WILSON, J., JOlNS

I dissent to the acceptance of certiorari and would

reject the application. . cz4>/(L`<§§

Douglas S. Chin, Acting
Prosecuting Attorney and

Anne K, Clarkin, Deputy
Prosecuting Attorney, for
petitioner-plaintiff-appellee

on the application

 

Acoba, and Duffy, JJ., and

1Considered by: Recktenwald, C.J., Nakayama,V _
Circuit Judqe Wils0n, in place of Moon, C.J., recused and retired.